Exhibit 10.2

 

QUAD/GRAPHICS, INC.

2010 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AWARD

 

[Name and Address of Recipient]

 

You have been granted an award of shares of Class A Common Stock of
Quad/Graphics, Inc. (the “Company”) constituting a Restricted Stock Award under
the Quad/Graphics, Inc. 2010 Omnibus Incentive Plan (the “Plan”) with the
following terms and conditions:

 

Grant Date:

 

[                          ]

 

 

 

Number of Shares of Restricted Stock (“Restricted Shares”):

 

 

 

 

 

Vesting Schedule:

 

One hundred percent (100%) of the Restricted Shares will vest on the third
anniversary of the Grant Date, provided you are continuously employed by the
Company or an Affiliate of the Company until the vesting date.

 

The vesting of the Restricted Shares will accelerate in the following
circumstances:

 

·                                          If you are continuously employed
with, or in the service of, the Company or its Affiliates through the date
preceding the date of a “Change in Control” (as defined below), then 100% the
Restricted Shares will vest in full on the date of such Change in Control.

 

·                                          If your employment or service
relationship with the Company and its Affiliates is terminated as a result of
your death or disability (within the meaning of Code Section 22(e)(3)), then
100% of the Restricted Shares will vest in full on the date of such termination.

 

·                                          If your employment or service
relationship with the Company and its Affiliates terminates as a result of your
retirement upon or after age 65, then, provided such retirement is approved by
an authorized senior executive of the Company (other than yourself), a portion
of the Restricted Shares will vest on the date of the retirement. Such portion
shall be equal to the total number of Restricted Shares multiplied by a
fraction, the numerator of which is the number of days from the Grant Date until
the date of the retirement and the denominator of which is the total number of
days from the Grant Date until the third anniversary of the Grant Date.

 

Except as otherwise provided above, upon your termination of employment with, or
cessation of services to, the Company and its

 

1

--------------------------------------------------------------------------------


 

 

 

Affiliates prior to the date the Restricted Shares are vested, you will forfeit
the unvested Restricted Shares.

 

For purposes of this Award, a “Change in Control” means any event which results
in the legal or beneficial ownership of shares of voting stock of the Company
granting the holder or holders thereof a majority of the votes for the election
of the majority of the Board of Directors (or other supervisory board) of the
Company being owned by any person or entity (or group of persons or entities
acting in concert) other than any one or more of the following acting alone or
in concert: (i) the respective spouses and descendants of Harry V. Quadracci,
Harry R. Quadracci or Thomas A. Quadracci and/or the spouses of any such
descendants, (ii) the respective executors, administrators, guardians or
conservators of the estates of any Harry V. Quadracci, Harry R. Quadracci,
Thomas A Quadracci or the Persons described in clause (i) above, (iii) trustees
holding shares of voting stock of the Company for the benefit of any of the
persons described in clause (i) or (ii) above and (iv) any employee stock
ownership or other benefit plan of the Company (together, the “Permitted
Holders”). Notwithstanding the foregoing, the transfer of legal or beneficial
ownership of any of the shares of voting stock of the Company to a new entity
shall not be a Change in Control if a majority of the voting stock of such new
entity is owned by Permitted Holders. In the event such a transfer occurs, the
foregoing definition of “Change in Control” shall be construed with respect to
the new entity that owns all of the voting stock of the Company (as opposed to
the Company itself).

 

 

 

Release of Shares:

 

The Restricted Shares will be held in an account at the Company’s transfer agent
pending vesting. As soon as practicable after any Restricted Shares vest, the
applicable restrictions on the Restricted Shares will be removed and such Shares
will be issued according to your instructions.

 

 

 

Transferability of Restricted Shares:

 

You may not sell, transfer or otherwise alienate or hypothecate any of your
Restricted Shares until they are vested. In addition, by accepting this Award,
you agree not to sell any Shares acquired under this Award other than as set
forth in the Plan and at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters do not prohibit a sale. The
Company also may require you to enter into a shareholder’s agreement that will
include additional restrictions on the transfer of Shares acquired under this
Award that will remain effective after such Shares have vested.

 

 

 

Voting and Dividends:

 

While the Restricted Shares are subject to forfeiture, you may exercise full
voting rights and will be credited with all dividends and

 

2

--------------------------------------------------------------------------------


 

 

 

other distributions paid with respect to the Restricted Shares, in each case so
long as the applicable record date occurs before you forfeit the Restricted
Shares; provided that any such dividends and other distributions will be held in
the custody of the Company and will be subject to the same risk of forfeiture,
restrictions on transferability and other terms of this Award that apply to the
Restricted Shares with respect to which such distributions were made. All such
dividends or other distributions shall be paid to you within 45 days following
the full vesting of the Restricted Shares with respect to which such
distributions were made.

 

 

 

Transferability of Award:

 

You may not transfer or assign this Award for any reason, other than as set
forth in the Plan. Any attempted transfer or assignment will be null and void.

 

 

 

Market Stand-Off:

 

In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933, as amended, you agree that you shall not directly or
indirectly sell, make any short sale of, loan, hypothecate, pledge, offer, grant
or sell any option or other contract for the purchase of, purchase any option or
other contract for the sale of, or otherwise dispose of or transfer or agree to
engage in any of the foregoing transactions with respect to, any Shares acquired
under this Award without the prior written consent of the Company. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be determined by the Company. In no
event, however, shall such period exceed one hundred eighty (180) days.

 

 

 

Tax Withholding:

 

You understand that you (and not the Company or any Affiliate) shall be
responsible for your own federal, state, local or foreign tax liability and any
of your other tax consequences that may arise as a result of the transactions
contemplated by this Award. You shall rely solely on the determinations of your
tax advisors or your own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters. You understand that you may alter the tax treatment of the Shares
subject to this Award by filing an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”). Such election may be filed only
within thirty (30) days after the date of this Award. You should consult with
your tax advisor to determine the tax consequences of acquiring the Shares and
the advantages and disadvantages of filing the Code Section 83(b) election. You
acknowledge that it is your sole responsibility, and not the Company’s, to file
a timely election under Code Section 83(b), even if you request the Company or
its representatives to make this filing on your behalf.

 

To the extent that the receipt or the vesting of the Restricted Shares, or the
payment of dividends on the Restricted Shares, results in

 

3

--------------------------------------------------------------------------------


 

 

 

income to you for federal, state or local income tax purposes, except as
otherwise provided in the following paragraph, you shall deliver to the Company
at the time the Company is obligated to withhold taxes in connection with such
receipt, vesting or payment, as the case may be, such amount as the Company
requires to meet its withholding obligation under applicable tax laws or
regulations. If you fail to do so, the Company has the right and authority to
deduct or withhold from other compensation payable to you an amount sufficient
to satisfy its withholding obligations.

 

If you do not make an election under Code Section 83(b) in connection with this
Award, you may satisfy the withholding requirement in connection with the
vesting of the Restricted Shares, in whole or in part, by electing to have the
Company withhold for its own account that number of Restricted Shares otherwise
deliverable to you from escrow hereunder on the date the tax is to be determined
having an aggregate Fair Market Value on the date the tax is to be determined
equal to the minimum statutory total tax that the Company must withhold in
connection with the vesting of such Restricted Shares. Your election must be
irrevocable, in writing, and submitted to the Secretary of the Company before
the applicable vesting date. The Fair Market Value of any fractional Share not
used to satisfy the withholding obligation (as determined on the date the tax is
determined) will be paid to you in cash.

 

 

 

Miscellaneous:

 

As a condition of the granting of this Restricted Stock Award, you agree, for
yourself and your legal representatives or guardians, that this Restricted Stock
Award shall be interpreted by the Committee and that any interpretation by the
Committee of the terms of this Restricted Stock Award or the Plan and any
determination made by the Committee pursuant to this Restricted Stock Award
shall be final, binding and conclusive.

 

Subject to the terms of the Plan, the Committee may modify or amend this
Restricted Stock Award without your consent as permitted by Section 17(a) of the
Plan or: (i) to the extent such action is deemed necessary by the Committee to
comply with any applicable law or the listing requirements of any principal
securities exchange or market on which shares of the Company’s Class A Common
Stock are then traded; (ii) to the extent the action is deemed necessary by the
Committee to preserve favorable accounting or tax treatment of any Award for the
Company; or (iii) to the extent the Committee determines that such action does
not materially and adversely affect the value of this Restricted Stock Award or
that such action is in the best interest of you or any other person who may then
have an interest in this Restricted Stock Award.

 

This Restricted Stock Award may be executed in counterparts.

 

4

--------------------------------------------------------------------------------


 

This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan.  Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.

 

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN.  YOU ALSO ACKNOWLEDGE
RECEIPT OF THE PLAN.

 

QUAD/GRAPHICS, INC.

 

 

 

 

 

By:

 

 

 

 

[Name of Authorized Officer]

 

[Name of Recipient]

 

 

 

 

 

 

 

 

Date:

 

 

 

 

5

--------------------------------------------------------------------------------